DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on February 3, 2022 have been entered. Claims 1 and 7 have been amended. Claims 1-7 are still pending in this application, with claims 1 and 7 being independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove et al. (US 20050149231 A1), referred herein as Pretlove in view of Nielsen et al. (US 8271132 B2), referred herein as Nielsen in view of Tenney et al. (US 6944584 B1), referred herein as Tenney further in view of YOSHIDA (US 20200101599 A1), referred herein as YOSHIDA.
Regarding Claim 1, Pretlove teaches a display device (Pretlove Abst: A method and a system for use in connection with programming of an industrial robot; FIG2.12: Display member), comprising:
an augmented reality display configured to virtually display a robot that operates in accordance with a predetermined program together with objects in a work site in real space (Pretlove [0011] displaying a view comprising the object and said graphical representation of the robot path projected on the object. This method improves the teaching process by visualizing the robot path in relation to the real object to be processed; [0021] According to a further embodiment of the invention the method comprises simulating the quality of the result of the process based on one or a plurality of predefined quality parameters and the model of the process, generating a graphical representation of the quality of the result of the process; [0024] An augmented reality system merges computer-generated graphics of objects with the user's space in the real world);
a position sensor configured to detect a position of a work target from the augmented reality display (Pretlove [0013] According to a further embodiment of the invention, the method comprises obtaining information about the position of a display member in relation to the object and displaying said view in dependence of the position of the display member in relation to the object; [0037] the pointing device may generate positions and orientations in a number of different ways, e.g. with inertial sensors, gyros, magnetic trackers, laser-based tracking systems, and ultrasonic trackers producing positions and orientations of the pointing device in relation to a fixed coordinate system; [0044] The system comprises a tracking unit 14, which determines the positions and orientations of the way points taught by the operator. The tracking unit allows pose information (3DOF position and 3DOF orientation) to be specified in relation to a fixed object coordinate system; [0045] The system further comprises a point generator 15, which generates a sequence of points on the robot path with associated process related information based upon the waypoints specified from the tracking system); 
a processor configured to cause the robotposition sensor to perform predetermined work on the work target (Pretlove [0016] The visualization of the robot path and/or the outcome from the process may either be visualized, while the operator teaches a new robot program, or the robot path and/or the outcome from the process may be visualized as a function of time after the operator has completed the teaching, but before the robot program code is generated and downloaded to the robot controller; [0049] The process result should take into account if paint strokes overlap. If there exits a 3D model of the object, the width of the paint strokes is displayed as it would be on the real object). 
Pretlove does not teach 
in order to check a layout of the work site and processing capacity of the robot before the robot is installed at the work site in real space;
virtually displayed on the augmented reality display; and 
a controller configured to adjust a size of the robot according to a scale of the objects in the work site displayed on the augmented reality display, or to adjust a size of the objects displayed on the augmented reality display according to a scale of the robot.
However Nielsen discloses an environment map and a robot designator presented to a user, which is analogous to the present patent application. Nielsen teaches virtually displayed on the augmented reality display (Nielsen 53:22-30: FIGS. 31B, 31C, and 31D also illustrate various icons of robot position and pose 1310B, 1310C, and 1310D, respectively, as the robot traverses along the planned path 1315. Finally, FIGS. 31B, 31C, and 31D also illustrate various images perceived by the camera and depicted in imaging windows 1325A, 1325B, 1325C, and 1325D, respectively, as the robot traverses along the planned path 1315 while the camera autonomously adjusts to point at the imaging target 1320).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Pretlove to incorporate the teachings of Nielsen, and apply the displaying of the robot icon on the planned path , as taught by Nielsen into the robot path having a number of waypoints located on or in the vicinity of an object.
Doing so would provide a kernel of basic robot competence and decision making that can be used to bootstrap development across many different applications in the method and device for virtual robot displaying.
Tenney discloses a system that controls devices and integrally simulates the controlled motion of devices, which is analogous to the present patent application. Tenney teaches in order to check a layout of the work site and processing capacity of the robot before the robot is installed at the work site in real space (Tenney 2:36-45: The control and simulation development software allows users to write device control programs and immediately simulate, test and debug the program in a 3-D virtual environment. After the device control program has been fully tested in simulation, the same program can be used to control actual devices. While the program is controlling the actual devices the inventive control and simulation system can simultaneously display a 3-D illustration of the device movement and diagnostic information such as the location of devices, robots, or parts in the system requiring attention).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Pretlove in view of Nielsen to incorporate the teachings of Tenney, and apply test simulation program for controlled motion of devices, as taught by Tenney into the robot path having a number of waypoints located on or in the vicinity of an object.
Doing so would allow client computers to remotely control the system and other devices connected to a network in the method and device for virtual robot displaying.
YOSHIDA discloses a robot controller configured to assist an operation of a user, by effectively utilizing both techniques of augmented reality and mixed reality, which is analogous to the present patent application. YOSHIDA teaches a controller configured to adjust a size of the robot according to a scale of the objects in the work site displayed on the augmented reality display, or to adjust a size of the objects displayed on the augmented reality display according to a scale of the robot (YOSHIDA Abst: a position and orientation determining section configured to determine the position and/or orientation of the robot by using the position and/or orientation of the operated virtual model and using the relative position and orientation between the robot and the display device; [0029] user 12 selects a proper model among the displayed models, by a gesture motion (e.g., a drag-and-drop motion), whereby the selected model is displayed at a specified position in a reference coordinate system 86 previously defined at a predetermined position in the actual environment. In this case, user 12 performs the drag-and-drop motion so that “hand B” is moved from menu 50 to the left side of actual hand 22, whereby virtual model 22a of hand 22 is displayed. In this regard, the size of virtual model 22a can be automatically and appropriately changed, depending on the position where the virtual model is dropped).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Pretlove in view of Nielsen further in view of Tenney to incorporate the teachings of YOSHIDA, and apply the method of matching the position, the orientation and the size are all the same between the actual image and the virtual image, as taught by YOSHIDA into the robot path having a number of waypoints located on or in the vicinity of an object.
Doing so would provide a user-friendly technique to assist the operation of the operator by effectively utilizing merits of both the augmented reality and mixed reality (MR) in the method and device for virtual robot displaying.

Regarding Claim 2, Pretlove in view of Nielsen in view of Tenney further in view of YOSHIDA teaches the display device according to claim 1, and further teaches further comprising: a work target management device configured to measure a current position of the work target based on the position of the work target detected by the position sensor (Pretlove [0037] The operator holds the pointing member 1 in his hand and points at the point he wants to include in the path and orientates the pointing member as he wishes the processing tool to be oriented in the point. The operator records a point by activation of an activation member, which generates a recording signal. Upon receiving the recording signal the system stores the point as a waypoint. The pointing member 1 is provided with at least one marker 5, called a pointing marker, attached thereto. The pointing marker 5 is used for determining the position and orientation of the pointing member 1 in relation to the object).

Regarding Claim 3, Pretlove in view of Nielsen in view of Tenney further in view of YOSHIDA teaches the display device according to claim 2, and further teaches wherein the work target management device is configured to measure a movement speed of the work target from results of detecting the position at least two times by the position sensor with respect to the work target that can be regarded as the same object, and is configured to measure the current position of the work target based on the movement speed (Pretlove [0012] effecting the tool to pass through the specified waypoint at required speed and direction, a robot path has to be generated; [0037] The pointing marker 5 is used for determining the position and orientation of the pointing member 1 in relation to the object. Alternatively, the pointing device may generate positions and orientations in a number of different ways, e.g. with inertial sensors, gyros, magnetic trackers, laser-based tracking systems, and ultrasonic trackers producing positions and orientations of the pointing device in relation to a fixed coordinate system;). 

Regarding Claim 4, Pretlove in view of Nielsen in view of Tenney further in view of YOSHIDA teaches the display device according to claim 2, and further teaches wherein when the current position of the work target measured by the work target management device enters a work range of the robot, the processor is configured to cause the robot to operate to perform the work while following the work target based on the current position of the work target (Nielsen 16:51-17:3: A notable aspect of the RIK is that the cognitive conduct level 270 and robot behaviors 250 generally operate from a perception of speed of motion in relationship to objects and obstacles. In other words, rather than being concerned with spatial horizons and the distance away from an object, the cognitive conduct 270 and robot behaviors 250 are largely concerned with temporal horizons and how soon the robot may encounter an object. This enables defining the cognitive conduct 270 and robot behaviors 250 in a relativistic sense wherein, for example, the modules interpret motion as an event horizon wherein the robot may only be concerned with obstacles inside the event horizon. For example, a robot behavior 250 is not necessarily concerned with an object that is 10 meters away. Rather, the robot behavior 250 may be concerned that it may reach the object in two seconds. Thus, the object may be within the event horizon when the object is 10 meters away and the robot is moving toward it at 5 meters/second, whereas if the object is 10 meters away and the robot is moving at 2 meters/second, the object may not be within the event horizon; 22:61-23:3: when tracking a target, information about the location, speed, and acceleration of the target may include significant corruption due to noise at any given instant of time. However, in dynamic systems that include movement, a Kalman filter 320 may exploit the dynamics of the target, which govern its time progression, to remove the effects of the noise and get a substantially accurate estimate of the target's dynamics. Thus, a Kalman filter 320 can use filtering to assist in estimating the targets location at the present time, as well as prediction to estimate a targets location at a future time). Same motivation as Claim 1 applies here.

Regarding Claim 5, Pretlove in view of Nielsen in view of Tenney further in view of YOSHIDA teaches the display device according to claim 1, and further teaches wherein the augmented reality display is configured to be able to arrange the virtual robot at an arbitrary position (Pretlove [0043] While teaching the robot, the operator records waypoints to be passed through during the processing of the object and he also records process related information in connection with the waypoints by using the interaction means. In addition to the position, the orientation of the pointing member is recorded and the recorded orientation represents the orientation of the robot tool. Hence, the recorded sequence of waypoints creates the basis for the robot path in the robot program).

Regarding Claim 6, Pretlove in view of Nielsen in view of Tenney further in view of YOSHIDA teaches the display device according to claim 1, and further teaches wherein the augmented reality display is configured to superimpose and display information indicating that the predetermined work has been accomplished on the work target (Pretlove [0064] A graphical representation is generated of the robot path and/or the result of the process based on the simulation, block 52. As seen in block 54, the received video signal is combined with the generated graphics including registering the generated graphical representation to the image of the object to provide a composed augmented reality image. A view of the combined video signal and graphics is displayed, block 56. The generated graphics shows, for example, whether processing is on or off. The display visualizes the view of the camera combined with the generated graphics; [0069] In one embodiment the system comprises a handheld augmented reality display device. The operator holds the handheld display device, showing the real world combined with overlaid computer-generated graphics. The computer-generated graphics may represent process related information).

Regarding Claim 7, Pretlove in view of Nielsen in view of Tenney further in view of YOSHIDA teaches a non-transitory computer-readable medium including instructions that, when executed by a processor, cause a computer to function as a display device (Pretlove Abst: A method and a system for use in connection with programming of an industrial robot; [0003] a computer readable medium having a program recorded thereon, where the program is to make a computer perform the steps of the method according to the invention when said program is run on the computer; FIG2.12: Display member).
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments, see page 4, filed on February 3, 2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1 and 7 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
	On page 6 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140125698 A1 	MIXED-REALITY ARENA
US 20170165841 A1	ROBOT SYSTEM EQUIPPED WITH VIDEO DISPLAY APPARATUS THAT DISPLAYS IMAGE OF VIRTUAL OBJECT IN SUPERIMPOSED FASHION ON REAL IMAGE OF ROBOT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611